Citation Nr: 0300840	
Decision Date: 01/15/03    Archive Date: 01/28/03

DOCKET NO.  01-08 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Wilmington, Delaware


THE ISSUES

1.  Entitlement to an increased rating for the service-
connected post-traumatic stress disorder (PTSD), currently 
evaluated as 50 percent disabling.  

2.  Entitlement to an increased rating for the service-
connected weakness of the left leg muscles, currently 
evaluated as 10 percent disabling.  

3.  Entitlement to an increased rating for the service-
connected lumbar spine/left hip degeneration, currently 
evaluated as 10 percent disabling.  

4.  Entitlement to a total compensation rating based on 
individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney



ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran had active military service from November 1966 
to November 1969.  

This case comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2000 rating decision by the RO.  

In April 2002, the Board granted an increase rating for 
the veteran's service-connected shell fragment wound of 
the left buttock and further developed the other issues on 
appeal listed hereinabove.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.  

2.  The service-connected PTSD is shown to be productive 
of a disability picture that more nearly approximates that 
of total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; danger of hurting self or 
others; and intermittent inability to perform activities 
of daily living.  

3.  The service-connected lumbar spine/left hip 
degeneration is shown to be productive of a disability 
picture that more nearly approximates that of severe 
functional limitation due to pain throughout the lower 
back area.  

4.  The service-connected left leg muscle weakness is 
shown to be productive of no more than moderate 
impairment, with no evidence of loss of deep fascia or 
muscle substance.

5.  The issue of TDIU is moot in light of the 100 percent 
schedular rating assigned for the service-connected PTSD.  



CONCLUSION OF LAW

1.  The criteria for the assignment of a 100 percent 
evaluation for the service-connected PTSD have been met.  
38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.130 including 
Diagnostic Code 9411 (2002).  

2.  The criteria for the assignment of a rating of 40 
percent for the service-connected lumbosacral spine/left 
hip degeneration, have been met.  38 U.S.C.A. §§ 1155, 
5107, 7104 (West 1991 & Supp. 2002); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a including 
Diagnostic Codes 5292, 5295 (2002).  

3.  The criteria for a rating in excess of 10 percent for 
the service-connected left leg muscle weakness have not 
been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.73 including Diagnostic Codes 5314 (2002).  

4.  The TDIU appeal is dismissed as moot.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, and 5107 (West Supp. 2001).  This liberalizing law 
is applicable to this appeal.  See Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).  

To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)).  The Act and implementing regulations 
essentially eliminate the concept of the well-grounded 
claim.  38 U.S.C.A. § 5107(a) (West Supp. 2001); 66 Fed. 
Reg. 45,620 (Aug. 29, 2001 (to be codified as amended at 
38 C.F.R. § 3.102).  

They also include an enhanced duty on the part of VA to 
notify a claimant of the information and evidence needed 
to substantiate a claim.  38 U.S.C.A. § 5103 (West Supp. 
2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
at 38 C.F.R. § 3.159(b)).  

In addition, they define the obligation of VA with respect 
to its duty to assist the claimant in obtaining evidence.  
38 U.S.C.A. § 5103A (West Supp 2002); 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  

Considering the record, the Board finds that the passage 
of the VCAA and its implementing regulations does not 
prevent the Board from rendering a decision on the claim 
on appeal at this time, as all notification and 
development action needed to render a fair decision on the 
claim on appeal has, to the extent possible, been 
accomplished.  

Through the rating decisions, Statement of the Case, 
various correspondence from the RO, and the Board's April 
2002 decision and development memorandum, the veteran and 
his representative have been notified of the law and 
regulations governing entitlement to the benefit he seeks, 
the evidence which would substantiate his claim, and the 
evidence which has been considered in connection with his 
appeal.  

Thus, the Board finds that the veteran has received 
sufficient notice of the information and evidence needed 
to support his claim, and provided ample opportunity to 
submit information and evidence.  

Moreover, because, as explained hereinbelow, there is no 
indication whatsoever that there is any existing, 
potentially relevant evidence to obtain (and the veteran 
has been asked whether there is any such evidence), any 
failure to fulfill the statutory and regulatory 
requirement that VA notify a claimant what evidence, if 
any, will be obtained by the claimant and which evidence, 
if any, will be retrieved by the VA, is harmless.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159).  

The Board also finds that all necessary development has 
been accomplished.  The RO and the Board have made 
reasonable and appropriate efforts to assist the veteran 
in obtaining the evidence necessary to substantiate his 
claim.  There is no outstanding request for a hearing.  

Furthermore, examinations and treatment records up to the 
present, have been associated with the claims file.  The 
Board also notes that neither the veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any existing pertinent evidence that 
is necessary for a fair adjudication of the claim that has 
not been obtained.  

In addition, the Board notes that the veteran has failed 
to respond to recent attempts by the RO to have him 
examined and to assist him in developing his claim.  

Under these circumstances, the Board finds that the 
veteran is not prejudiced by the Board's consideration of 
the claims at this juncture, without first remanding to 
the RO for explicit VCAA consideration, or for any 
additional notification and/or development action.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed the service medical records and all other 
evidence of record pertaining to the history of the 
veteran's PTSD, weakness of the left leg muscle and lumbar 
spine/left hip degeneration.  

The Board has found nothing in the historical record which 
would lead to the conclusion that the current evidence of 
record is not adequate for rating purposes.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which the veteran's 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  

The regulations require that where there is a question as 
to which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  


PTSD

The veteran's service-connected PTSD is rated as 50 
percent disabling, under the provisions of 38 C.F.R. 
§ 4.130 including Diagnostic Code 9411.  

That Diagnostic Code provides a 100 percent evaluation for 
total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own name.  

A 70 percent evaluation requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due 
to such symptoms as:  suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in adapting 
to stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

A 50 percent evaluation requires occupational and social 
impairment with reduced reliability and productivity due 
to flattened affect; circumstantial, circumlocutory or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short-and long-term memory; impaired judgment or 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work 
and social relationships.  38 C.F.R. § 4.130 including 
Diagnostic Code 9411.  

At a recent VA psychiatric examination, the examiner note 
that the veteran's Global Assessment of Functioning (GAF) 
score of 30, indicating his behavior is considerably 
influenced by delusions or hallucinations OR serious 
impairment in communication or judgment (e.g., sometimes 
incoherent, acts grossly inappropriately, suicidal 
preoccupation) OR inability to function in almost all 
areas (e.g., stays in bed all day; no job, home, or 
friends).  

The examiner noted that the veteran was barely functioning 
with his employment and might lose that capacity at any 
time.  It was also noted that, in other respects, he was 
functioning poorly, isolated, preoccupied with almost 
delusional thoughts about the enemy and in serious moods 
of depression with some potential for violence.  

The Board finds that the veteran's disability picture more 
nearly approximates the criteria for a 100 percent rating.  
The veteran's PTSD is manifested by total occupational and 
social impairment, due to such symptoms as:  gross 
impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly 
inappropriate behavior; danger of hurting self or others; 
and intermittent inability to perform activities of daily 
living.  Thus, a 100 percent evaluation is warranted in 
this case.  


Lumbar spine/left hip degeneration

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting 
a higher rating in cases in which the veteran experiences 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination (to 
include during flare-ups and/or with repeated use), and 
those factors are not contemplated in the relevant rating 
criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2001); DeLuca v. 
Brown, 8 Vet. App. 202, 204-7 (1995).  

Service connection is currently in effect for lumbar 
spine/left hip degeneration, rated 10 percent disabling, 
pursuant to the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5295.  A 10 percent evaluation requires 
slight subjective symptoms only.  Id.  A 20 percent 
evaluation requires muscle spasm on extreme forward 
bending, and unilateral loss of lateral spine motion in 
standing position.  Id.  A 40 percent evaluation requires 
severe lumbosacral strain with listing of the whole spine 
to the opposite side; positive Goldthwaite's sign; marked 
limitation of forward bending in the standing position; 
loss of lateral motion with osteoarthritic changes; or 
narrowing or irregularity of the joint space; or some of 
the above with abnormal mobility on forced motion.  Id.

In addition, a 10 percent evaluation is also warranted for 
slight limitation of motion of the lumbar spine.  38 
C.F.R. § 4.71a, Diagnostic Code 5292.  A 20 percent 
evaluation is also warranted for moderate limitation of 
motion of the lumbar spine.  Id.  A 30 percent evaluation 
requires severe limitation of motion.  Id.

The medical evidence shows that the veteran's lumbar spine 
has 30 degrees of forward flexion, 10 degrees of 
extension, and 10 degrees lateral flexion, bilaterally, 
with much pain diffusely through the entire lumbar region.  
The area was diffusely tender.  

In Butts v. Brown, 5 Vet. App. 532 (1993), the Court held 
that the selection of the proper diagnostic code is not a 
question of law subject to the de novo standard of review.  

Accordingly, the Court held in Butts that as VA and the 
Board possess specialized expertise in determining the 
application of a particular diagnostic code to a 
particular condition, their determination is due greater 
deference.  Indeed, the Court has also held that, although 
the reason for the change must be explained, the VA and 
the Board may change the diagnostic codes under which a 
disability or disabilities are evaluated.  Pernorio v. 
Derwinski, 2 Vet. App. 625 (1992).

The Board finds that the veteran is more appropriately 
rated under Diagnostic Code 5292.  

In light of the significant loss of motion and pain, the 
Board finds that a 40 percent rating for severe functional 
limitation due to pain is warranted.  The criteria for a 
40 percent rating under Diagnostic Code 5295, however, 
could not be met given the veteran's disability picture.  

Thus, the Board finds that the preponderance of the 
evidence supports a 40 percent rating for the service-
connected lumbar spine/left hip degeneration pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5292.


Left leg weakness

The veteran's service-connected left leg muscle weakness 
is evaluated as 10 percent disabling pursuant to 38 C.F.R. 
§ 4.73 including Diagnostic Code 5314, which refers to the 
rating of injury to Muscle Group XIV.  

The function of Muscle Group XIV is extension of the knee; 
simultaneous flexion of the hip and flexion of the knee; 
tension of fascia lata an iliotibial band, acting with 
Muscle Group XVII in postural support of body; acting with 
hamstrings in synchronizing hip and knee.  The muscles 
involved are the Sartorius, rectus femoris, vastus 
externus, vastus intermedius, vastus internus and tensor 
vaginae femoris.  

Pursuant to 38 C.F.R. § 4.73 including Diagnostic Code 
5318, a 10 percent rating is assignable for moderate 
disability, a 20 percent rating is for application for 
moderately severe disability, and a 30 percent rating is 
for application for severe disability.  

In assessing the degree of muscle impairment, the 
regulations provide that a   moderate disability is 
indicated by objective findings of entrance and (if 
present) exit scars, small or linear, indicating short 
track of missile through muscle tissue; some loss of deep 
fascia or muscle substance or impairment of muscle tonus 
and loss of power or lowered threshold of fatigue when 
compared to the sound side.  

A moderately severe disability is indicated by objective 
findings of entrance and (if present) exit scars, 
indicating track of missile through one or more muscle 
groups, with loss of deep fascia, muscle substance, or 
normal firm resistance of muscles compared with the sound 
side, or tests of strength and endurance which demonstrate 
positive evidence of impairment when compared with the 
sound side.  

A severe disability is indicated by a through and through 
or deep penetrating wound due to high-velocity missile, or 
multiple low velocity missiles, or with shattering bone 
fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft 
parts, intermuscular binding and scarring.  Objective 
findings include ragged, depressed and adherent scars 
showing wide damage to muscle groups in missile track, 
with loss of deep fascia or muscle substance, or soft 
flabby muscles in wound area.  Muscles swell and harden 
abnormally in contraction.  Tests of strength, endurance, 
or coordinated movements compared with the corresponding 
muscles of the uninjured side indicate severe impairment 
of function.  In addition, X-ray evidence of minute 
multiple scattered foreign bodies indicating intermuscular 
trauma and explosive effect of the missile, or adhesion of 
scar to one of the long bones are signs of severe muscle 
impairment.  38 C.F.R. § 4.56(d).  

The VA examiners have characterized the veteran's left leg 
weakness and mildly to moderately disabling.  There was 
evidence of pain and numbness, but no evidence of loss of 
deep fascia or muscle substance.  

In addition, there was no indication that of any loss of 
normal firm resistance, strength or endurance of the 
muscles when compared with the right side.  

The most recent examiner specifically stated that it was 
not possible to state how much additional increased 
fatigability, weakness, pain or loss of motion of the left 
lower extremity would result during times of flare-up or 
increased activity, and incoordination was not a feature 
of this condition.  

Thus, the Board finds that the preponderance of the 
evidence is against the claim for an increased rating for 
the service-connected left leg weakness.  



TDIU

In light of the Board's decision granting a 100 percent 
schedular rating for PTSD, the TDIU appeal is moot and is 
dismissed.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).



ORDER

A 100 percent rating for the service-connected PTSD is 
granted, subject to the regulations governing the payment 
of VA monetary benefits.  

An increased rating to 40 percent for the service-
connected lumbar spine/left hip degeneration is granted, 
subject to the regulations controlling disbursement of VA 
monetary benefits.  

An increased rating higher than 10 percent for the 
service-connected left leg muscle weakness is denied.  

The TDIU appeal is dismissed.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

